The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
On page 12 of the remarks, the applicant argues that the prior art fails to teach that “the tissue property image is any one of an attenuation image, an acoustic structure quantification (ASQ) mode image, the degree of deviance (variance) of signal amplitude distribution of received signals from a Rayleigh distribution through statistical filtering, and a micro calcification emphasized image”.  The Examiner agrees with this assessment because, in the claim eight lines before this new limitation, it recites “the second ultrasound scanning comprises generating shear waves by applying acoustic radiation force to the subject”.  In diagnostic ultrasound, the use of “generating shear waves by acoustic radiation force [in]to a subject” is used to create elasticity images.  This is also the reason that the specification of this application is applying shear waves (see paragraph 139 of the PGPUV 2017/0055956).  Then in paragraph 140-145 of the PGPUB, there is described these “other tissue property images” which do not utilize the generation of shear waves in the subject.  For instance, “[t]he microcalcification emphasized image refers to an image obtained by extracting, from a B-mode image, microcalcifications”, which clearly is simply segmentation of a B-mode image (e.g., not requiring or possibly being related to the generation of shear waves).  Additionally, “the attenuation image refers to an image obtained by converting how ultrasound waves propagating through a living body are attenuated into an image. For example, the amount of attenuation of ultrasound waves is estimated from signal intensity of a reflected wave signal that is obtained when ultrasound waves at a predetermined frequency are transmitted and received” (see paragraph 142 of the PGPUB), which essentially is the definition of a B-mode image.  Therefore, the claim as it has been amended requires both that “the second ultrasound scanning comprises generating shear waves by applying acoustic radiation force to the subject”, and also that it is one of these “other tissue property images” simultaneously.  This is unsupported by the specification, representing new matter.  See the new applied rejection under 35 USC 112(a).
At the top of page 13 of the remarks, the applicant states that Yoshiara, in combination with Kato, Freiburger and Kim does not disclose or suggest the apparatuses of claims 9 and 10.  However, the applicant makes no arguments besides this mere statement.  Therefore, the examiner respectfully disagrees, since the claims have previously been rejected by this combination.
On page 13 of the remarks, the applicant re-states the description of Yamazaki from the previous Office action and then states that this reference fails to teach claims 1 or 2, and that Yamazaki also does not teach or suggest “acquiring a blood flow image where a power value is equal to or larger than a threshold value, based on acquired blood flow information”.  The examiner notes that the limitations of “where a power value is equal to or larger than a threshold value” with regard to the blood flow information was covered in the rejection of the independent claims by means of the Kim reference.  As such, Yamazaki is not being relied upon for this subject matter and to argue that Yamazaki does not teach it is moot.  Additionally, Yamazaki was not relied upon to reject the independent claims, and therefore this argument is also moot.
For at least the reasons above, the claims are rejected as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2 are rejected because the newly added limitation which states “the tissue property image is any one of an attenuation image, an acoustic structure quantification (ASQ) mode image, the degree of deviance (variance) of signal amplitude distribution of received signals from a Rayleigh distribution through statistical filtering, and a micro calcification emphasized image” in combination with the previous and current limitation “the second ultrasound scanning comprises generating shear waves by applying acoustic radiation force to the subject” are not both taught by the specification.  In other words, the use of “generating shear waves by acoustic radiation force [in]to a subject” is used to create elasticity images in diagnostic ultrasound, and ultrasound in general.  This is also the reason that the specification of this application is applying shear waves (see paragraph 139 of the PGPUV 2017/0055956).  Then in paragraph 140-145 of the PGPUB, there is described these “other tissue property images” which do not utilize the generation of shear waves in the subject.  For instance, “[t]he microcalcification emphasized image refers to an image obtained by extracting, from a B-mode image, microcalcifications”, which clearly is simply segmentation of a B-mode image (e.g., not requiring or possibly being related to the generation of shear waves).  Additionally, “the attenuation image refers to an image obtained by converting how ultrasound waves propagating through a living body are attenuated into an image. For example, the amount of attenuation of ultrasound waves is estimated from signal intensity of a reflected wave signal that is obtained when ultrasound waves at a predetermined frequency are transmitted and received” (see paragraph 142 of the PGPUB), which essentially is the definition of a B-mode image.  Therefore, the claim as it has been amended requires both that “the second ultrasound scanning comprises generating shear waves by applying acoustic radiation force to the subject”, and also that it is one of these “other tissue property images” simultaneously.  This is unsupported by the specification, representing new matter.
For purposes of this Office action, it is assumed that the tissue property image is acquired via the generation of shear waves, thereby being an elastic image.
All other claims are rejected for being dependent upon claims 1 and 2, thereby containing the same issues as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Pub. No. 2005/0240101) in view of Freiburger (US Patent Pub. No. 2015/0272547), and further in view of Kim et al. (US Patent Pub. No. 2016/0058410), and further in view of Tanigawa (US Patent Pub. No. 2015/0119712).
Regarding claims 1-2, Kato discloses a method for controlling an ultrasonography (see Title).  The system of Kato includes a fluid determining section 9, from which “a fluid portion in a region to be measured is determined by the generally-used Doppler method to determine at least where the fluid portion is present. For example, it is allowed to obtain a flow rate at each position in a region to be measured by using the color Doppler method or specify the fluid portion in the region to be measured in accordance with the amplitude information by the power Doppler method” (see paragraph 62).  “When the fluid determining section 9 uses the color Doppler method, it is allowed to generate a color flow image colored in accordance with the moving direction and flow rate of the fluid. Moreover, when using the power Doppler method, it is allowed to generate a gradation (brightness) image corresponding to the flow rate” (see paragraph 66).  This reads on lines 3-6 of claim 1, but does not read on the “where the power value is equal to or larger than a threshold value”. 
Kato also teaches the following:
As described below in detail, an ultrasonic wave to be transmitted/received by the ultrasonic transmitting/receiving section 3 is used to measure the elastic modulus of an object to be measured, determine a fluid portion by the Doppler method, and display a B-mode image. Therefore, the ultrasonic transmitting/receiving section 3 and delay time control section 5 transmit or receive an ultrasonic wave in accordance with one type of a driving pulse and a scanning method suitable for any one of these purposes. Particularly, it is important to obtain the elastic modulus of an object to be measured by using the ultrasonic diagnostic apparatus 50. Therefore, it is preferable to select a driving pulse, delay time, and scanning method most suitable for measurement of an elastic modulus.

Then, in paragraph 66, Kato teaches that “The DSC (Digital Scan Converter) 14 converts the deformation amounts and/or elastic moduli obtained by the computing section 10 into two-dimensional mapping data.”  This all reads on lines 9-12 of claim 1, which relate to the acquisition of an elasticity image.
Kato also teaches that “the ultrasonic probe driving section further generates a third driving pulse suited to generate a B-mode image and the envelope detecting section envelop-detects an ultrasonic reflected wave obtained from the third driving pulse” (see paragraph 24).  The above quote is re-iterated in that it states that “an ultrasonic wave to be transmitted/received by the ultrasonic transmitting/receiving section 3 is used to measure the elastic modulus of an object to be measured, determine a fluid portion by the Doppler method, and display a B-mode image” (see paragraph 54; emphasis added).  In other words, Kato teaches the acquisition, generation and ultimately the display of a B-mode image, which equates to the “morphologic image” recited in claim 1, lines 13-16.
Figure 7 of Kato illustrates how “The display control section 15 synthesizes these three images and generates image data… In FIG. 7, two-dimensional image data 75 including the positional information on a fluid portion 75b, image data 76 including two-dimensional mapping data 76a for an elastic modulus, and B-mode image data 77 are schematically shown” (see paragraph 78 and Figure 7).  Based on this quote and the Figure, it is clear that the blood flow image is a top layer image in the combined image, the tissue property image [i.e., the elasticity image] is a middle layer image in the combined image, and the morphologic image is a bottom layer image in the combined image, as recited by claim 1.  “As shown in FIG. 7, these three images are superimposed in the display control section 15 so that positions of objects to be measures are related to each other and image data 78 is generated” (see paragraph 80; which reads on the “generate a combined image by superimposing…” and through the specific layers).
Finally, Figure 12 of Kato illustrates a sequence of driving pulses such that “The driving pulse 67a is optimized in order to obtain a B-mode image. Similarly, the driving pulses 67b and 67c are optimized so as to be able to measure an elastic modulus and specify a fluid portion in accordance with the Doppler method” (see paragraph 101; also see paragraphs 102-104 for additional information regarding the scanning sequence).  This reads on the first, second and third scanning are performed in a time-division manner during a single scanning sequence, found in the second-to-last paragraph of claim 1.
However, Kato fails to teach the following (A) “where the power value is equal to or larger than a threshold value”; (B) the elastic image data (i.e., the tissue property image) is acquired by “generating a shear wave by applying acoustic radiation force to the subject”; and (C) “a frame rate of the tissue property image (i.e., the elasticity image) is lower than a frame rate of the blood flow image and a frame rate of the acquired morphologic image”.

With regard to (B) and (C) above, Freiburger teaches acquisition control for elasticity ultrasound imaging (see Title).  Specifically, Freiburger teaches:
[0001] Elasticity imaging includes acoustic radiation force impulse (ARFI) imaging, shear wave imaging, strain imaging, and/or strain rate imaging… For example, by transmitting an acoustic radiation force impulse (ARFI) pushing pulse, ultrasound may be used to displace tissue directly or through generation of a shear or longitudinal wave. The displacement resulting from the pushing pulse may be measured using further ultrasound scanning. … Where the displacement response to the shear wave is measured, shear imaging is provided.

[0002] Pushing pulses are repeated to measure displacement at different laterally spaced locations. … Elasticity imaging, such as ARFI or shear wave elastography imaging, typically requires a longer time to acquire data than traditional ultrasound imaging modes, like B-mode or Spectral Doppler (e.g., several milliseconds versus hundreds of microseconds).

[0069] … For single shot or a single given elasticity image, the frame rate (e.g., time to acquire) and/or resolution may be different depending on the amount of motion.

From these various teachings of Freiburger, it is clear that (1) elasticity imaging includes shear wave imaging, in which shear waves are generated by ARFI pushing pulses (see paragraph 1); (2) a frame rate is generally equated to the “time to acquire” an image (see paragraph 69); and (3) shear wave elasticity imaging “typically requires a longer time to acquire data than traditional ultrasound imaging modes, like B-mode or Spectral Doppler” (see paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the shear wave elastography via acoustic radiation force imaging, as taught by Freiburger, with the system and methods of Kato, thereby eliminating the need for the blood pressure gauge 17 (see Figure 1 of Kato), since Kato states that “the elastic modulus computing section obtains the elastic modulus of a purposed tissue by using the data for a minimum blood pressure value and maximum blood pressure value input from the blood pressure gauge 17” (see paragraph 63).  Therefore, utilizing the shear wave techniques taught by Freiburger would allow the elasticity images to be formed entirely via ultrasound techniques, thereby reducing the different structure components required to be applied to the patient (i.e., no pressure gauge would need to be wrapped around the patient’s arm, as all images would be fully acquired via the ultrasound transducer).
It is additionally noted that by this combination of Kato with Freiburger, the shear wave elasticity imaging being incorporated into Kato would similarly comprise all three of the above-stated characteristics that are explicitly taught by Freiburger.  It is also noted that fact #3 above from Freiburger teaches that the longer time to acquire the data for shear wave elasticity images is being compared to both B-mode (i.e., the claimed morphologic image) and to Doppler images (i.e., the claimed blood flow images).  As such, it would have been known to those of skill in the art that the system and methods of Kato as combined with Freiburger would comprise these same characteristics. 
However, Kato combined with Freiburger still fails to teach (A) “where the power value is equal to or larger than a threshold value”.

Kim teaches an ultrasound diagnosis apparatus and method of operating the same (see Title).  Amongst other aspects of Kim, there is a display 240 that “may superimpose a color flow image of a region of an object set as the ROI on a B-mode image of the object for display” (see paragraph 89; also see paragraph 16) and an “image generator may generate the color flow image by using power data that has a value that is greater than or equal to a set power threshold among power data of blood flow through the ROI” (see paragraph 15).  Additionally, “According to an embodiment, the image generator 155 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data and may also generate an elasticity image by imaging deformation of the object 10 due to pressure” (see paragraph 54).
As such, Kim teaches the overlaying of color Doppler data related to blood flow, by processing the Doppler data to only cause portions of the flow above a prescribed threshold, which may change while the imaging occurs in order to capture any changes in velocity of flow.  Similarly to Kato, Kim also teaches the ability to acquire elasticity images via its system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the ability to set and change a threshold for a power value of the blood flow imaging aspect, as taught by Kim, into the system and methods of Kato in order to provide “an optimized color flow image by automatically setting in real-time a parameter necessary for generating a color flow image” (see Kim, paragraph 7).

However, neither Kato nor Freiburger teach to “acquire a tissue property image using each of two or more divisional regions”.
Tanigawa teaches ultrasonic diagnostic devices and control thereof (see Title), from which B-mode images and elasticity images ultimately may be displayed together (see Figure 4, see paragraph 44).  “In the present example, as shown in FIG. 8, transmission/reception of the aforementioned ultrasonic pulse for measurement MP is performed with respect to a first region R1 that is one part of the aforementioned measurement region R in a first-time transmission of the aforementioned push pulse PP... The aforementioned first region R1 and the later described aforementioned second region R2 are examples of an embodiment of segmented regions” (see paragraph 55).  Also see Figs. 12 and 13 where the region R is divided into three sub-regions R1, R2 and R3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to obtain the elasticity data of a larger region of interest by dividing the data acquisition into smaller sub-regions, as taught by Tanigawa, and to incorporate this technique into the system and methods of Kato as combined with Freiburger, in order to optimize the timing of the push pulse with that of the measurement and detecting pulse to prevent influence from multiple push pulses (see paragraph 5 of Tanigawa).


Regarding claims 3 and 17, Kato teaches “a first image obtained by using gradation display or chroma display corresponding to the deformation amounts and/or elastic moduli between positions of the object to be measured” (see paragraph 21; equated to the tissue property information and a difference in lightness (e.g. gradation) or chroma), and “a second image obtained by displaying the fluid portion with a predetermined color and regions other than the fluid portion with colorless transparence” (see paragraph 21; equated to the blood flow information and a difference in hue).
Regarding claims 4 and 18, Kato teaches “it is possible to display a portion having a large elastic modulus and a portion having a small elastic modulus with blue and red and a portion having the middle value of the elastic modulus with an intermediate color between blue and red. It is also allowed that a user can freely select a combination of hues” (see paragraph 76; equated to the tissue property information), and “a second image obtained by displaying the fluid portion with a predetermined color and regions other than the fluid portion with colorless transparence” (see paragraph 21; equated to the blood flow information and a difference in chroma).
Regarding claims 7-8, it is noted that the superimposing steps of Kato provide for such overlaying without the use of transparency of the layers.  This is exemplified in the following passage from paragraph 80:
As shown in FIG. 7, these three images are superimposed in the display control section 15 so that positions of objects to be measures are related to each other and image data 78 is generated. In this case, the two-dimensional mapping data 76a for an elastic module is prepared in a region covering the blood vessel wall 64 and fluid portion 61. However, because the fluid portion 75b is displayed with black, a portion 76a' to be superimposed with the fluid portion 75b of the two-dimensional mapping data 76a is displayed with black. That is, by masking a position corresponding to the fluid portion 75b, a two-dimensional map displayed with a gradation or chroma corresponding to an elastic modulus is displayed only in a region 76a" located at the blood vessel wall 64 for which display of an elastic modulus is requested in the synthesized image data 78 and the portion 76a' in the fluid (blood) 61 is displayed with black. Therefore, the elastic modulus of the blood vessel wall 64 can be easily seen and it is possible to easily find a portion whose elastic modulus is not normal in the blood vessel wall 64.

Regarding claims 15-16, Freiburger teaches that “by transmitting an ARFI pushing pulse, ultrasound may be used to displace tissue directly or through generation of a shear or longitudinal wave. The displacement resulting from the pushing pulse may be measured using further ultrasound scanning” (see paragraph 1).  “The displacement information, with or without a time profile, is used to determine a characteristic of the tissue. The characteristic is determined at each location. Any characteristic may be determined, such as an elasticity, strain, shear velocity, longitudinal wave velocity, modulus, or other viscoelastic property” (see paragraph 65, 68 and 84 of Freiburger).
Regarding claims 19-20, it is noted that Figure 12 of Kato illustrates the driving pulses.  While this figure shows the order as 67a, 67b, 67c, Kato teaches that “In the case of this embodiment, a driving pulse is transmitted in order of time series of the driving pulses 67a, 67b, and 67c to constitute the driving pulse group 67c. However, the sequence of driving pulses is not restricted to the above. For example, it is allowed to first transmit a driving pulse optimized to measure an elastic modulus” (see paragraph 102).
Regarding claims 21-22 and 25, it is noted that the quote above with respect to claims 19-20 (see paragraph 102 of Kato) is similarly relevant to the rejection of claims 21-22.  Additionally, Kato teaches that “it is allowed to change timings of the driving pulses 67a, 67b, and 67c in the driving pulse group 67 in accordance with a phase difference requested for each measurement. The ultrasonic transmitting/receiving section 3' and the delay time control section 5' repeat transmission and reception because the phases are adjusted so that the driving pulse groups 67 including these driving pulses respectively serve as an optimum scanning method” (see paragraph 103).  As such, it would be obvious to one of ordinary skill in the art to re-order the pulses (e.g., 67a, 67b, 67c), as well as modify their timing within the overall sequence 67 in order to provide an optimum scanning method.  This would include multiples of a same pulse (e.g., multiple pulses 67b) if and when these multiple pulses would provide the optimum sequence for the desired outcome of the ultrasound scanning session.  Additionally, it is noted that “Each of the driving pulses 67a to 67c is actually a burst wave including a plurality of pulses” (see paragraph 101 of Kato).
Regarding claims 23-24, it is noted that Kato teaches “As shown in FIG. 12, the driving pulse group 67 output from the driving circuit includes driving pulses 67a, 67b, and 67c… Parameters to be optimized include a delay time and the number of pulses” (see paragraph 101). It can readily be seen from Figure 12 that each pulse in the overall sequence is separated in time from adjacent pulses.  As such, it would be obvious that the first ultrasound scanning and the second ultrasound scanning are not executed while the third ultrasound scanning is executed, as required by the claims.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Freiburger and Kim as applied to claims 7 and 8 above, and further in view of Yoshiara et al. (US Patent Pub. No. 2013/0096430).
Kato in combination with Freiburger and Kim is described above with respect to claims 7 and 8.  However, Kato teaches to superimpose each of the blood flow image, elasticity image and the B-mode image, rather than showing any of them side-by-side.
Yoshiara teaches an ultrasonic diagnostic apparatus and ultrasonic scanning method (see Title).  Yoshiara teaches an ultrasonic scanning mode in which “plural kinds of imaging modes may be set as the imaging mode” and “the imaging mode of the second ultrasonic scanning may be at least two kinds in the B mode, the Doppler mode, the elastography mode, … the Shear Wave Elastography (SWE) mode” (see paragraph 64).  Also paragraph 64 additional teaches:
[T]he plural kinds of ultrasonic scanning corresponding to the plural kinds of imaging modes are alternately repeated every predetermined number of times of the ultrasonic wave transmission and reception under the control of the transmission/reception controller 17...   For example, in the second ultrasonic scanning, the B-mode scanning and the Doppler-mode scanning may alternately be repeated. In this case, the ultrasonic image I2 is an image in which the B-mode image and the Doppler image are overlapped with each other. More particularly, in the ultrasonic image I2, the B-mode image is updated during the B-mode scanning, and the Doppler image is updated during the Doppler-mode scanning. This display enables the operator to simultaneously observe the morphological information and the blood stream information in real time.

Therefore, Yoshiara teaches an ultrasonic scanning technique in which at least two kinds of imaging modes, which includes “B mode, the Doppler mode, the elastography mode, … the Shear Wave Elastography (SWE) mode”, “may alternately be repeated”.  This is similar to the concepts of Kato, in which plural ultrasound imaging modes are performed and overlapped with each other.
Yoshiara teaches an alternative display format in which a first image i1 is displayed side-by-side to a second image i2.  It is noted that Yoshiara teaches that this specific format shown in Figure 9 may instead be the same format disclosed by Kato (i.e., superimposing all of the images together – “the ultrasonic image I2 may be displayed while overlapped with the ultrasonic image I1“, see paragraph 63, last two sentences)  “[T]he ultrasonic image I1 is the image based on the volume data, which is generated by the image generator 23 through the B-mode volume scanning” (see paragraph 63); this teaches that image I1 is the same as the claimed morphologic image.  It is additionally noted that paragraph 64 teaches that image I2 may be the “second ultrasonic scanning [which] may be at least two kinds in the B mode, the Doppler mode, the elastography mode, … the Shear Wave Elastography (SWE) mode” and paragraph 64 also teaches that the at least two modes may be overlapped with each other to form image I2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ultrasonic scanning technique of providing a display format in which two images (one of which is an overlap of at least two different imaging modes) are displayed side-by-side, as taught by Yoshiara, and to include this into the system and methods of Kato because “This display enables the operator to simultaneously observe the morphological information and the blood stream information in real time” (see last sentence of the quote above from paragraph 64 of Yoshiara).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Freiburger and Kim as applied to claims 1 and 2 above, and further in view of Yamazaki (US Patent No. 5,664,571).
Kato in combination with Freiburger and Kim is described above with respect to claims 1 and 2.  Kato teaches a data scan sequence in Figure 12, in which “As shown in FIG. 12, the driving pulse group 67 output from the driving circuit includes driving pulses 67a, 67b, and 67c. Each of the driving pulses 67a to 67c is actually a burst wave including a plurality of pulses. The driving pulse 67a is optimized in order to obtain a B-mode image. Similarly, the driving pulses 67b and 67c are optimized so as to be able to measure an elastic modulus and specify a fluid portion in accordance with the Doppler method” (see paragraph 101).
While Kato teaches a filter section 71, which includes a first filter 7 and a second filter 8, each of these filters are used to separate the blood flow signal from the more stationary tissue (i.e., blood vessel wall and other non-blood tissues; see paragraph 56).  However, this filter output of these filters is then sent to the “fluid determining section 9” and the “computing section 10”.  As such, Kato fails to teach that claimed “tissue proper information” receives data “before the application of the clutter removal filtering” (as recited in claims 11 and 12), since all data passes through the filtering section of Kato.
Regarding claims 11-12, Yamazaki teaches an ultrasonic diagnostic apparatus (see Title), and more specifically, teaches that “Doppler signals derived from blood flow are passed through the high-pass filter portion 21, but the low frequency Doppler signals derived from wall motion are removed by the high-pass filter portion 21” (see column 8, lines 9-12).  Column 8, lines 17-43 discuss that this is used on data where “transmission and reception of the ultrasonic waves are carried out several times … relative to one scanning line.”  As shown in Figure 1, “tissue Doppler imaging” data bypasses the high-pass filter portion 21 altogether.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a high pass filter to separate blood flow from tissue motion via Doppler signals, as taught by Yamazaki, and to utilize this in the system and methods of Kato as combined with Freiburger and Kim, because by doing so, the system can “extract tissue motion velocity information (Tissue Doppler Imaging =TDI) from the echo signals which are not passed through the high-pass filter portion 21” (see column 8, lines 50-54 of Yamazaki).  In other words, blood flow and tissue motion (which can be used for the tissue property information, or elasticity data of Kato) can be acquired from similar imaging data.
Regarding claims 13-14, it is noted that the teachings provided immediately above additionally read on these claims.  Plus, it is noted that in Yamazaki, the data is passed through an autocorrelator 23 after the filtering (see numerals 21, 26 and 27 of Yamazaki).  Additionally, by the incorporation of Tanigawa above, the tissue property image (as claimed) is based on the acquisition of data from multiple sub-regions within a larger region of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799